Deen, Presiding Judge,
concurring specially.
While concurring fully with the majority opinion which relies upon Lee v. State, 247 Ga. 411 (276 SE2d 590) (1981), and Humphrey v. State, 252 Ga. 525 (314 SE2d 436) (1984), which use the rational trier of fact standard, the same result would obtain if Conger v. State, 250 Ga. 867 (301 SE2d 878) (1983), and Taylor v. State, 252 Ga. 125 (312 SE2d 311) (1984), were cited and relied upon, the latter two cases using the any evidence or statutory no conflict standards.